DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 08/11/2021 have been entered. Claims 31-52 are currently pending where claims 1-30 and 53-65 have been cancelled from consideration. The proposed amendments are sufficient to overcome the set forth claim objection in the Final Office Action dated 08/10/2021.

Allowable Subject Matter
Claims 31-52 are allowed.
The following is an examiner’s statement of reasons for allowance:
Per the Final Office action on 08/10/2021, “Claim 31 has been amended with the language of “a plurality of stay rods, each first stay rod extending through the crosshead section and the front and rear surfaces of the crank frame.” The specific structure described by claim 31 regarding the front and rear surfaces of the crank frame with respect to the stay rods is not taught by the Elliston reference nor would a combination be proper to adjust the stay rods as shown by Elliston. For at least this reason, independent claim 31 and dependent claims 32-52 are found to overcome the prior art of record.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746